DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected composition and process, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/8/2022.
In the reply, the Applicant noted that the Examiner inadvertently did not include claims 6 and 11 in the Restriction Requirement. As the Applicant correctly assumes, claim 11 should have been included in group I. Additionally, since the method of producing the cell mass appears to be entirely linked to the kit used to make the cell mass, claim 6 will be examined in the instant action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7, 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 provides for the method that requires a trademarked material. Based upon MPEP 2173.05(u):
If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).

As is made clear from the excerpt above, since the claim limitation is using the trademark to identify a particular product, the claim does not comply with 35 USC 112(b).
Claim 7 is also indefinite because the claim identifies “growth factors” as a selectable extracellular matrix. While the Applicant is certainly entitled to be their own lexicographers, see MPEP 2173.05(a), the manner of claiming “growth factors” as being extracellular matrices provides for a high degree of uncertainty. For example, the specification does define a non-exhaustive listing of certain growth factors as being included in the term “extracellular matrix.” See paragraph [0023] of the instant specification. When looking at paragraph [0025] of the instant specification, it is explicitly stated that certain growth factors are present in the media of the invention, and does not present with the 5% v/v limitation presented in the independent claim. Based upon this, and the fact that the listing of growth factors in paragraph [0023] is non-exhaustive, makes it unclear how to interpret which growth factors must be present in the media and which growth factors fulfill the extracellular matrix limitation.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation 100 µm or more, and the claim also recites 100-300 µm which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation 0.1% v/v or more, and the claim also recites 0.2% v/v or more (and 0.5% v/v or more) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. In order to fully examine the claim on its merits, and basing this assessment on the fully scope of claim 10, it will be assumed that the limitation should be interpreted as “contains 0.1% v/v to 5% v/v extracellular matrix.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kessel, et al (SLAS Technology, 22, 454-465, 2017 [available online 6/6/2016]) and evidenced Sumitomo Bakelite Co, LTD product website for “Low Cell Adhesion Products PrimeSurface,” currently available at https://www.sumibe.co.jp/english/product/s-bio/cell-culture/primesurface-96u/index.html [also available prior to the effective filing date of the instant application, based upon a web-archive search of the product sheet { https://web.archive.org/web/20160621145612/https://www.sumibe.co.jp/english/product/s-bio/cell-culture/primesurface-96u/index.html}]. Kessel provides for a method of making a three-dimensional spheroid of the cancer cell-line: U87MG. When looking at the method described in Kessel, there is no mention of including extracellular matrix, and as such, this concentration must be less than 5% v/v. It is noted that Kessel provides growth factors, which are included in the instant specification (see paragraph [0023] of the instant specification) as being defined as fulfilling the “extracellular matrix” limitation. Kessel provides for growth factors that appear to be at a level of less than 5%. See page 454, “Abstract” section; page 455, “U87MG Cell Culture” section. Kessel uses Ultra-Low Attachment (ULA) microplates, manufactured by Sumitomo Bakelite Co. See page 454, right column, last paragraph [bridging to page 455]; page 455, “U87MG Cell Culture” section. Also included is the product data-sheet for the microplates used in the method of Kessel. This product sheet confirms that the substrate used in Kessel’s method is a “substantially low-adhesive cell culture substrate.”
With respect to claims 1 and 10, Kessel teaches the claimed method.
With respect to claim 6, Kessel teaches a “substantially low-adhesive cell culture substrate,” and a media that contains less than 5% v/v extracellular matrix.
With respect to claim 7, Kessel teaches the same growth factors as those defined in the instant specification as being considered “extracellular matrix.” For example, both the instant specification and Kessel describe the inclusion of EGF and FGF. See page 455, “U87MG Cell Culture” section.
With respect to claims 8 and 11, Kessel notes that cell density controls the diameter of the three-dimension cell mass, and indicates that a spheroid that has been cultured for 4 days can have a diameter of about 175-500 µm. See page 458, Figure 1.
With respect to claim 9, although Kessel does not mention the hydrophilicity of the substrate, the product sheet for the vessel Kessel used explicitly states that the low-adhesive surface is due to its hydrophilic surface treatment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kessel, et al (SLAS Technology, 22, 454-465, 2017 [available online 6/6/2016]) and Cho, et al (Molecules and Cells, 39, 77-86, 2016) and evidenced Sumitomo Bakelite Co, LTD product website for “Low Cell Adhesion Products PrimeSurface,” currently available at https://www.sumibe.co.jp/english/product/s-bio/cell-culture/primesurface-96u/index.html [also available prior to the effective filing date of the instant application, based upon a web-archive search of the product sheet { https://web.archive.org/web/20160621145612/https://www.sumibe.co.jp/english/product/s-bio/cell-culture/primesurface-96u/index.html}]. Kessel directly provides for human cancer cells, and does not teach or suggest using a xenograft tumor. Cho provides a review of the utility of patient-derived tumor xenografts. Cho notes that this method can be used to improve precision medicine, and are useful for drug discovery and development. See page 77, “Abstract” section; page 78, left column, “Overview” section; page 83, “Conclusion” section.
Since Kessel provides the spheroids for high-throughput drug screening, and since Cho explicitly indicates that this method is useful for high-throughput screening methods, it would be obvious to predictably apply the expanded cells of a tumor xenograft to the method of forming a spheroid, as described by Kessel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651